Name: Political and Security Committee Decision (CFSP) 2019/1264 of 23 July 2019 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) (EUTM Somalia/1/2019)
 Type: Decision
 Subject Matter: Africa;  defence;  European construction;  EU institutions and European civil service;  cooperation policy
 Date Published: 2019-07-26

 26.7.2019 EN Official Journal of the European Union L 199/6 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2019/1264 of 23 July 2019 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) (EUTM Somalia/1/2019) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2010/96/CFSP of 15 February 2010 on a European Union military mission to contribute to the training of Somali security forces (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2010/96/CFSP, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia), including the decisions to appoint the subsequent EU Mission Commanders. (2) Council Decision (CFSP) 2017/971 (2) amended the chain of command of EUTM Somalia. (3) On 11 July 2018, the PSC adopted Decision (CFSP) 2018/992 (3) appointing Colonel Matteo Giacomo SPREAFICO as the EU Mission Force Commander of EUTM Somalia. (4) On 23 May 2019, Italy proposed the appointment of Brigadier General Antonello DE SIO to succeed Brigadier General Matteo Giacomo SPREAFICO as the EU Mission Force Commander of EUTM Somalia as from 9 August 2019. (5) On 4 June 2019, the EU Military Committee agreed to recommend that the PSC approve this proposal. (6) A decision on the appointment of Brigadier General Antonello DE SIO should be taken. Decision (CFSP) 2018/992 should therefore be repealed. (7) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Antonello DE SIO is hereby appointed as the EU Mission Force Commander of EUTM Somalia as from 9 August 2019. Article 2 Decision (CFSP) 2018/992 is hereby repealed as from 9 August 2019. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 July 2019. For the Political and Security Committee The Chairperson S. FROM-EMMESBERGER (1) OJ L 44, 19.2.2010, p. 16. (2) Council Decision (CFSP) 2017/971 of 8 June 2017 determining the planning and conduct arrangements for EU non-executive military CSDP missions and amending Decisions 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces, 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian armed forces (EUTM Mali) and (CFSP) 2016/610 on a European Union CSDP military training mission in the Central African Republic (EUTM RCA) (OJ L 146, 9.6.2017, p. 133). (3) Political and Security Committee Decision (CFSP) 2018/992 of 11 July 2018 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) (EUTM Somalia/1/2018) (OJ L 177, 13.7.2018, p. 12).